    Case 4:16-cr-00176-ALM-KPJ Document 507 Filed 05/03/21 Page 1 of 4 PageID #: 8631

                                THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DVISION

                                          DATE 05/03/2021

DISTRICT JUDGE                                      COURT REPORTER: Lori Barnett
Amos L. Mazzant, III                                COURTROOM DEPUTY: Keary Conrad
   UNITED STATES OF AMERICA

   V.                                                  CASE NUMBER 4:16-CR-176


   JAMES MORRIS BALAGIA (3)


   ATTORNEY FOR GOVERNMENT                              ATTORNEY FOR DEFENDANT
   Heather Rattan, Jay Combs, Robert Wells, AUSA        Matthew Hamilton and Gaylon Riddels

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

  TIME:          MINUTES: Sentencing
  2:02 p.m.      Court in session. Court notes appearances. Parties have reviewed PSR. Defendant
                 acknowledges he fully understands the PSR. Defendant acknowledges that it adequately
                 covers background. Defendant acknowledges that the personal factual information is
                 correct. No additions, corrections, or comments by the Government. No additions,
                 corrections, or comments by counsel for the Defendant.
  2:06 p.m.      Court begins with objections.
                 Obj 1: Defendant objects to paragraphs 8 through 22, which is the Offense Conduct
                 section of the Presentence Report because the jury convicted. Court overrules objection
                 1. The jury convicted Defendant of charges.
                 Obj 2: Defendant objects to the source of the information presented in the Presentence
                 Report. He argues the information was not provided to the defendant through discovery
                 or is not supported by actual evidence. Court overrules objection 2.
                 Obj 3-17: Defendant makes several objections to information contained in each
                 paragraph of the Offense Conduct section. Court overrules objection.
                 Obj 18: The defendant objects to paragraph 26 and argues the Court should use the
                 2020 Guidelines Manual instead of the 2018 Guidelines Manual. Defendant withdraws
                 objection.
                 Obj 19: The defendant objects to paragraph 27 and argues the jury should have been
                 asked which transaction(s) they believed constituted money laundering. Alternatively,
                 he argues the total for which is accountable should be only $451,059, which is the
                 total received for the legal representation of his clients, and no more than $1,051,059.
                 Court overrules objection.
                 Obj 20: The defendant objects to paragraph 28 and argues he did not know or believe
                 the attorney fees he received were the proceeds from the distribution of a controlled
                 substance; therefore, the six-level enhancement should not apply. Court overrules
                 objection based on preponderance of the evidence.
Case 4:16-cr-00176-ALM-KPJ Document 507 Filed 05/03/21 Page 2 of 4 PageID #: 8632

         Obj 21: The defendant objects to paragraph 29 and asserts the two-level adjustment
         under USSG§2S1.1(b)(2)(B) should not apply because the defendant was convicted of
         a conspiracy under 18U.S.C. § 1956(h) and the sole object of the conspiracy was to
         commit an offense under 18 U.S.C.§ 1957. Court overrules objection.
         Obj 22, 26, 36: The defendant objects to paragraphs 31, 38, and 54 and contends
         a two-level adjustment under USSG § 3B1.3 (Abuse of Position of Trust or Use of
         Special Skill) should not apply. Court overrules the objection and finds the
         enhancement was appropriately given.
         Obj 23, 27, 37: The defendant objects to a leadership role listed in paragraphs 32,
         39, and 55 and asserts Morgan was the leader/organizer of the criminal activity and
         that Morgan and Perea approached the defendant to assist with their plans, which
         had already commenced through the recruitment of clients and negotiations of fees.
         Defendant’s counsel offers Exhibits 1-18 provided to the Court on a flash drive. No
         objection by the Government. Court admits the exhibits for purposes of sentencing.
         Court hears argument from Defendant’s counsel regarding leadership. Court hears
         response from Government. Court overrules the objection. Court sees Balagia as a
         leader of this process. Court incorporates the probation officers response and finds
         it is clear under preponderance of the evidence that Mr. Balagia is a leader.
         Obj 24: Court overrules objection.
         Obj 25: The defendant objects to paragraph 36 and asserts a three-level adjustment
         for obstructing justice should not apply because his conduct did not lead to a public
         corruption investigation or the delay of the prosecution of a cocaine manufacturer.
         Court hears argument from Defendant’s counsel Matthew Hamilton and response
         from Government AUSA Heather Rattan. Court overrules Defendant’s oral argument
         of double counting. Court overrules the Defendant’s objection by preponderance of
         the evidence. Court finds the enhancement was properly applied.
         Obj 30: The defendant objects to paragraph 42 and argues the most analogous
         offense to Evading, Avoiding, Endeavoring, and Attempting to Commit Violations
         of the Kingpin Act (Count 3) is not Money Laundering, but it is instead a regulatory,
         registration, or recordkeeping offense such as Antitrust Offenses listed in Part R of
         the Guidelines Manual (USSG §2R1.1), Offenses Involving Taxation listed in Part T
         of the Guidelines Manual (USSG §§2T1.1, 2T2.2, and 2T3.1), or Offenses Involving
         Drugs and Narco-Terrorism listed in Part D of the Guidelines Manual (USSG
         §2D3.2). Court hears argument from Defendant’s counsel Matthew Hamilton and
         response from Government AUSA Heather Rattan. Court overrules the Defendant’s
         objection by preponderance of the evidence. Criminal behavior involved here is
         money laundering and most appropriate is looking at the money laundering.
         Obj 31: The defendant objects to the application of a two-level increase for his
         leadership role under USSG §3B1.3 in paragraph 45. It is his position the SDN List is
         a specific offense characteristic, thereby prohibiting the use of 3B1.3. He further
         asserts the adjustment is not appropriate because he performed legal services in
         exchange for money. Court overrules Defendant’s objection.
         Obj 33: The defendant objects to paragraph 50 and contends there is no intended
         loss because there are no victims of this offense; rather, he entered contracts to
         represent clients and was paid fees to accomplish that task. Further, because the jury
         did not make a specific finding as which victims suffered loss, a finding of loss in
         excess of $50,000 would be a due process violation. Court overrules Defendant’s
         objection. Court finds by preponderance of the evidence this is supported.
  Case 4:16-cr-00176-ALM-KPJ Document 507 Filed 05/03/21 Page 3 of 4 PageID #: 8633

            Obj 34: The defendant objects to paragraph 51 of the Presentence Report and argues a
            two-level increase to the offense level under USSG §2B1.1(b)(9)(C) for the offense
            involving a violation of an administrative order is inapplicable. It is his contention the
            Department of Treasury’s Office of Foreign Assets Control (OFAC) SDN List is not
            mentioned in Count 4 of the Fourth Superseding Indictment, on the jury instructions for
            that count of conviction, or on the verdict form for that count of conviction, therefore, a
            violation of the OFAC regulations is not part of the offense of wire fraud. Court
            overrules the Defendant’s objection and incorporates the probation officers’ response.
3:05 p.m.   Obj 35: The defendant objects to paragraph 52 and contends a two-level adjustment
            under USSG §2B1.1(b)(10)(B) is not warranted because there are only three occasions
            that involve international travel; the defendant’s law practice is in Texas and the
            majority of the activities occurred in Texas. Court hears argument from counsel. Court
            overrules the Defendant’s objection and finds that the scheme was centered outside the
            United States.
3:12 p.m.   Court notes he allowed the Defendant to file Pro Se Objections. Court does not allow
            hybrid representation. Court asks if there are any of the Defendants objections that have
            not been previously addressed. Court notes that the Court has reviewed all the pro se
            objections.
3:13 p.m.   The Court notes Defendant was convicted by a jury of Counts 1-5 of the Fourth
            Superseding Indictment.
3:14 p.m.   TOL: 38, CHC I, Count 1: 235-293 months imprisonment. Court notes the receipt and
            review of letters on behalf of the Defendant. Court notes there is a wide range of support
            for the Defendant. Court notes review of the sentencing memorandum and the awards
            received by the Defendant.
3:16 p.m.   Court hears from Defendant’s counsel requesting that 17 character witnesses be
            allowed to speak on behalf of the Defendant.
3:17 p.m.   Court allows Defendant’s counsel 5 character witnesses.
3:19 p.m.   AUSA Heather Rattan requests that the rule be invoked. Court denies the Government’s
            request.
3:20 p.m.   Defendant’s counsel, Gaylon Riddels calls Rhidian Orr as a character witness.
            Witness placed under oath.
3:26 p.m.   AUSA Heather Rattan cross examination of Rhidian Orr.
3:31 p.m.   Defendant’s counsel, Gaylon Riddels calls Judge John Amos Longoria. Witness
            placed under oath.
3:39 p.m.   AUSA Jay Combs cross examination of Judge John Amos Longoria.
3:45 p.m.   Defendant’s counsel, Gaylon Riddels calls Cara Jones. Witness placed under oath.
3:51 p.m.   Defendant’s counsel, Gaylon Riddels calls Cainan James Balagia. Witness placed
            under oath.
4:00 p.m.   AUSA Heather Rattan cross examination of Cainan James Balagia.
4:02 p.m.   Canan James Balagia continues with statement.
4:05 p.m.   Defendant’s counsel, Gaylon Riddels calls Cookie Balagia. Witness placed under
            oath.
4:13 p.m.   Court calls upon counsel, Gaylon Riddels to hear what Defendant’s counsel thinks
            that the Defendant should receive.
4:23 p.m.   Court hears response from AUSA Heather Rattan.
4:29 p.m.   Defendant allocuted.
4:43 p.m.   Court recess for 5 minutes.
  Case 4:16-cr-00176-ALM-KPJ Document 507 Filed 05/03/21 Page 4 of 4 PageID #: 8634

5:06 p.m.   Court grants a variance based on not a threat to society, how it is viewed in the public
            so needs to be a serious sentence, loss of law license, income, age, lack of criminal
            history, good works you have done and community ties and responsibilities, unwanted
            sentencing disparities in looking at what Mr. Morgan got to correspond to a sentencing
            151-188. Sentence imposed for a total term of 188 months imprisonment. The term
            consists of 188 months on each of Counts 1, 3, and 4; a term of 120 months on Count
            2; and a term of 60 months on Count 5 of the Fourth Superseding Indictment, all to be
            served concurrently. Fine waived, special assessment of $500. Supervised release for a
            term of 3 years. This term consists of terms of 3 years on each of Counts 1 through 5,
            all such terms to run concurrently.
5:15 p.m.   Court will recommend the Defendant be designated to a BOP in Bastrop, Texas, if
            appropriate.
5:15 p.m.   Court addresses the forfeiture issue and hearing from AUSA Robert Wells.
            Government moves for final order of forfeiture that adopts the same assets
            covered in the preliminary order of forfeiture. Procedurally no objection. Court
            will incorporate that as part of the judgment.
5:16 p.m.   Rights of appeal addressed.
5:17 p.m.   Defendant remanded to custody of USM.


                                               DAVID O’TOOLE, CLERK
                                               BY:      Keary Conrad
                                                     Courtroom Deputy Clerk
